Title: From Thomas Jefferson to James Wood, 12 March 1781
From: Jefferson, Thomas
To: Wood, James



Sir
In Council March 12th 1781

I inclose you a Copy [of a resolve] of Congress directing that the Convention prisoners shall be moved Northwardly by the way of Knowlands ferry. Their ultimate destination is Lancaster in Pensylvania. From Knowlands Ferry they are to be guarded and subsisted by the State of Maryland. I accordingly have apprized that State of their approach. You will be pleased to move them on immediately. I am, &c.,

T. J.

